Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “identifying a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, wherein the starting symbol of the time-domain resource is identified using relative to a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.”
 	Independent claim 27 requires “determining signaling for a resource allocation for a transmission associated with a service type to or from a user equipment (UE) based at least in part on determining the UE can communicate using the service type, wherein the signaling comprises an index value associated with the service type; and transmitting the signaling, wherein a starting symbol of a time-domain resource, for the transmission, is relative to identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.”
 	Independent claim 41 requires “ identify a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, wherein the starting symbol of the time-domain resource is identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.”

 	The prior art of records, the combined teachings of Park et al (US 2019/0349795) (hereinafter Park) and Yung et al (US 2019/0364563) (hereinafter Jung) do not disclose, with respect to claim 1, “identifying a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, wherein the starting symbol of the time-domain resource is identified using relative to a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.” as claimed.  Rather, Park discloses a procedure of a base station for transmitting the DL preemption indication information (see Park, p. [0072-0073]).  Moreover, Park discloses the monitoring configuration information may include information on whether or not the UE will monitor the DL preemption indication information used for indicating whether DL is preempted (see Park, p. [0074-0077]).
	Jung discloses a resource region 714 for transmitting information for providing a URLLC service may be allocated in symbols 1 to 4 716 of slot n 710 (Jung, p. [0084-0088]), and a base station may notify a UE whether a resource region is allocated through an indication, and the indication may be transmitted to the UE via a control channel).  The same reasoning applies to claims 27, 41 and 48.  Accordingly, claims 1-24, 26-39, 41-52 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477